UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1846


ROBERT E. DOCKERY,

                     Plaintiff - Appellant,

              v.

ARMY & AIR FORCE EXCHANGE SERVICE,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-cv-00050-BO)


Submitted: December 19, 2019                                      Decided: January 2, 2020


Before KING, WYNN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert E. Dockery, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert E. Dockery seeks to appeal the district court’s order dismissing his

employment discrimination suit. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles

v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order dismissing Dockery’s suit was entered on the docket on

May 6, 2019. Within 28 days of the order’s entry, Dockery filed a Fed. R. Civ. P. 60(b)

motion that tolled the period for appealing the district court’s decision until June 4, 2019,

the entry date of the order disposing of that motion. Fed R. App. P. 4(a)(4)(A)(vi). The

notice of appeal was filed on August 6, 2019, one day beyond the expiration of the appeal

period. Because Dockery failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2